Allowance notice 
Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 1/7/22 and 6/10/22 are being considered by the examiner. All the references cited therein have been considered by the examiner.
	It is in the examiner’s opinion the arts of the record taken alone or in combination including the arts cited in the pluralities of IDSes filed on multiple dates do not teach the limitations of amended claim 1 especially of “wherein an acceptor oligonucleotide of the plurality of acceptor oligonucleotides comprises a spatial barcode, and a first ligation handle, and a photocleavable protective group, wherein the acceptor oligonucleotide comprises a 3' end comprising the photocleavable protective group”.


Claim status
4.	In the claim listing of 6/10/22 claims 1-19 and 22-30 are pending in this application. Claims 1-19 and 22-30 are pending in this application. Claims 1, 7-10, 14-15, 17-18 and 22-23 are amended. Claims 24-30 are withdrawn. Claims 20-21 are canceled. The amendments have been reviewed and entered. The amendments do not introduce new matter as applicant has identified the support in the instant specification (remarks, pg. 6).
5.	Claims 1-19 and 22-30 are under prosecution.

Withdrawn Rejections and Response to the Remarks
6.	The previous rejection of claims 7-13 under 35 USC 112(a) has been withdrawn in view of amendments to claim 7 and identifying the support in the instant specification (Remarks, pgs. 6 and 7).
7.	The previous rejection of claims 1-6 and 14-19 under 35 USC 103 as being unpatentable over Peter in view of Stahl, Gundersen and /or Chee has been withdrawn in view of amendments to claim 1 and persuasive arguments made by the applicant that 
cited arts do not teach or suggest “an acceptor oligonucleotide of the plurality of acceptor oligonucleotides comprises a spatial barcode, a first ligation handle, and a photocleavable protective group, wherein the acceptor oligonucleotide comprises a 3' end comprising the photocleavable protective group, and step ‘e’ of releasing the photocleavable protective group from the 3' end of the acceptor oligonucleotide (Remarks, pg. 8) and for the reasons discussed in detail in the Remarks (pgs. 12-16).
Rejoinder of Withdrawn species
8.	Claims 1-19 are allowable. Claims 24-30, previously withdrawn from consideration as a result of a restriction requirement, have all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between groups I and II inventions are, as set forth in the Office action mailed on 6/11/21, is hereby withdrawn and species of claims 24-30 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s comment
9.	Claims 1-19 and 22-30 have been renumbered as claims 1-28 and presented in the same order as presented by the applicant.

Conclusion
10.	Claims 1-19 and 22-30 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634